TENNESSEE BUREAU OF WORKERS’ COMPENSATION

IN THE COURT OF WORKERS’ COMPENSATION CLAIMS FILED
AT JACKSON December 7, 2017
RICKY PRIVETT, ) Docket No. 2017-07-0252 TN COURT OF
Employee WORKERS’
ployee, COMPENSATION
v. ) CLAIMS
SIGNAL POINT SYSTEMS, ) State File No. 84224-2016
Employer, ) 13:40 PAL
And )
AMERISURE INSURANCE COMPANY, ) Judge Amber E. Luttrell
Insurance Carrier. )

 

EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS

 

This matter came before the Court on November 13, 2017, upon Ricky Privett’s
Request for Expedited Hearing. Mr. Privett requested medical and temporary disability
benefits for injuries to his right shoulder, arm, and left wrist. The central legal issue is
whether Mr. Privett is likely to prevail at a hearing on the merits in establishing an injury
arising primarily out of his employment. For the reasons set forth below, the Court holds
at this time Mr. Privett came forward with sufficient evidence to establish he would likely
prevail at a hearing on the merits regarding entitlement to medical benefits but not
temporary disability benefits.

History of Claim

The uncontroverted testimony and exhibits established the following facts. Mr.
Privett worked for Signal Point Systems (Signal) as a field technician who serviced
standby generators and cell towers. Mr. Privett’s job required constant use of his arms
and tools, and he worked up to sixty hours per week. On October 12, 2016, Mr. Privett
injured his right shoulder, arm, and left wrist when he slipped and fell off the tailgate of a
pick-up truck while removing supplies from the truck. When he slipped, Mr. Privett
attempted to stop his fall by grabbing a handle with his right hand, which twisted and
jerked his right arm. He stated, “it spun me around and I landed on my head and left
wrist.” He tried to break his fall by extending his left arm to the ground and landed on his
left palm. Mr. Privett experienced immediate pain and numbness in his left wrist/hand

il
and severe pain in his right shoulder and arm.

Mr. Privett promptly reported his injury, and Signal provided him authorized
treatment at Physician’s Quality Care.' He initially saw Dr. Carroll, provided a detailed
history of his work injury, and complained of aching pain in his right shoulder and left
hand with numbness in his left fingers. Dr. Carroll noted abnormal findings on
examination of both Mr. Privett’s right shoulder and left hand. He diagnosed “pain in left
hand” and concluded his left wrist findings suggested carpal tunnel syndrome.

Regarding Mr. Privett’s right shoulder, Dr. Carroll diagnosed “pain in right
shoulder,” noted concern of rotator cuff pathology, prescribed medication and ordered
physical therapy. He continued conservative treatment with different physicians at
Physician’s Quality Care for two months. Mr. Privett’s treatment records and physical
therapy notes indicated he was not improving and the providers suspected a right biceps
tendon rupture. Following an ultrasound that confirmed a retracted biceps tendon and
possible supraspinatus tendon tear, the physicians referred Mr. Privett to an orthopedic
surgeon. Signal offered him a panel of orthopedic physicians from which he selected Dr.
Michael Cobb.

Mr. Privett saw Dr. Cobb twice. He provided Dr. Cobb a consistent history of his
work injury and reported persistent symptoms of numbness and tingling in his left thumb,
index, and long fingers and pain in his right shoulder since the injury. Upon exam and
review of the ultrasound, Dr. Cobb ordered an MRI of the right shoulder and an
EMG/NCS of his left arm. At his second visit on December 27, 2016, Dr. Cobb noted
Mr. Privett’s left wrist EMG/NCS showed severe carpal tunnel syndrome. He believed
Mr. Privett’s severe result indicated the condition was chronic and not caused by his
injury. However, he stated the fall “could have aggravated it.”

Concerning Mr. Privett’s shoulder, Dr. Cobb referenced the MRI report, which
indicated extensive abnormal findings. He summarized the report, stating he has “a lot of
degenerative changes throughout the shoulder,” with some adhesive capsulitis and a
ruptured biceps tendon. Dr. Cobb noted that Mr. Privett did not have a traumatic tear
requiring repair. He concluded the MRI findings were degenerative and ordered further
physical therapy to improve his range of motion. Dr. Cobb noted uncertainty whether
workers’ compensation would approve the recommended therapy and returned Mr.
Privett to full-duty work.

The parties introduced one physical therapy exam note for Mr. Privett’s shoulder
following Dr. Cobb’s order. In that note, Mr. Privett complained of functional limitations
secondary to his right shoulder pain, stiffness, and limited mobility. Following the

 

' The testimony is unclear whether Mr. Privett selected Physicians’ Quality Care from a panel, but the
parties stipulated Signal authorized Mr. Privett’s treatment.

2
assessment, the therapist noted the therapy plan and concluded, “Patient presents with
signs and symptoms of adhesive capsulitis, . . . likely d/t recent tear of biceps, labrum,
and rotator cuff (MRI report).”

Signal subsequently sent Dr. Cobb a letter regarding medical causation. The letter
stated, “Mr. Privett has had several tests that show multiple pre-existing findings that
appear to be long standing conditions,” and asked the following questions:

Considering all of the evidence, within a reasonable degree of medical
probability, is it more likely than not that this person’s work activity and
appropriate diagnosis, considering all possible causes, contributed more
than 50% in causing this person’s need for conservative treatment and if so
for what conditions and what treatments?

Dr. Cobb responded, “not.”

Considering all of the evidence (EMG which shows severe median
neuropathy/indicative of a long standing condition), within a reasonable
degree of medical probability, is it more likely than not that this person’s
work activity and appropriate diagnosis, considering all possible causes,
contributed more than 50% in causing this person’s need for CTS surgery?

Dr. Cobb responded, “not likely; more likely pre-existing.”

Following Dr. Cobb’s responses, Signal denied further treatment. Mr. Privett
received no further treatment for his right shoulder, bicep, or left wrist/hand. The parties
stipulated Mr. Privett’s physicians restricted his work duties during his treatment and
Signal voluntarily paid him temporary total disability benefits until Dr. Cobb returned
him to full duty. ?

To support his request for medical benefits, Mr. Privett introduced Dr. Samuel
Chung’s record review evaluation concerning medical causation. Dr. Chung reviewed
Mr. Privett’s treatment records, diagnostic studies, and mechanism of injury provided to
his treating physicians. He noted the shoulder MRI report indicated a bicep tendon
rupture at the anchor with refracted tendon edge. He further noted evidence of a
supraspinatus tendinosis and interstitial contact tear. Dr. Chung also reviewed the left arm
EMG/NCS and agreed it revealed severe median neuropathy. Following a detailed review
of these records, Dr. Chung summarized Mr. Privett’s findings and treatment and
concluded,

 

* The parties stipulated Signal overpaid temporary total disability by nine days representing an $891.60
overpayment. Signal requested credit for the TTD overpayment against any award of temporary disability
benefits.
It is my professional medical opinion after reviewing the mechanism of the
patient’s injury as well as the diagnostic studies’ findings including MRI of
the right shoulder and EMG and nerve conductions of the left upper
extremity, [the] causation is more likely greater than 50% attributed by his
work related event that happened on October 16, 2016.°

Dr. Chung further stated,

The fall which was the causation of the patient’s injury to his right shoulder
and the pathology that the objective diagnosis revealed directly resulted in
the patient’s right shoulder pain and function loss. Furthermore, the
causation of the injury also resulted in the patient’s clinical signs and
symptoms and clinical diagnosis of severe left carpal tunnel syndrome. The
trauma was the factor which brought about the clinical manifestation of the
patient’s symptoms of the left median nerve neuropathy.

At the hearing, Mr. Privett testified that he performed his job duties without any
difficulty prior to his October 12, 2016 work-injury. He specifically denied any problems
or symptoms whatsoever in his left wrist/hand, right shoulder or bicep prior to the injury.

Mr. Privett testified he continues to experience symptoms from his injury. He
stated a painful knot appeared on his right bicep during physical therapy. He still
experiences numbness and tingling in his left fingers, and his hand goes numb when he
drives. Mr. Privett stated he cannot do anything strenuous now and has difficulty getting
up off the floor. He desires additional treatment. Mr. Privett acknowledged Dr. Cobb
returned him to full-duty work and no other physician has him off work; however, he
testified he has been unable to work since his injury.

Findings of Fact and Conclusions of Law

To prove a compensable injury, Mr. Privett must show his alleged injury arose
primarily out of and in the course and scope of his employment and that it was caused by
an incident, or specific set of incidents, identifiable by time and place of occurrence.
Further, he must show “to a reasonable degree of medical certainty that [his alleged work
injury] contributed more than fifty percent (50%) in causing the . . . disablement or need
for medical treatment, considering all causes.” To prove a compensable aggravation of a
pre-existing condition, he must show to a reasonable degree of medical certainty that the
aggravation arose primarily out of and in the course and scope of employment. Tenn.

 

* Dr. Chung’s causation opinion incorrectly listed the date of injury as October 16, 2016. The Court finds
this to be an inconsequential typographical error and notes Dr. Chung referenced the correct date of injury
of October 12, 2016, in two other sections of his report.

4
Code Ann. § 50-6-102(14) (2016).

Since this case is an Expedited Hearing, Mr. Privett need not prove every element
of his claim by a preponderance of the evidence in order to obtain relief. Instead, he must
come forward with sufficient evidence from which this Court might determine he is
likely to prevail at a hearing on the merits. McCord v. Advantage Human Resourcing,
2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015); Tenn. Code Ann. §
50-6-239(d)(1).

Analysis

Mr. Privett’s description of his injury and subsequent symptoms were
uncontroverted. No one disputes that Mr. Privett timely reported his work injury and
Signal provided him authorized conservative treatment with Physicians’ Quality Care,
Physicians’ Quality Care PT, Dr. Cobb, and Dynamix PT. The Court observed Mr.
Privett’s demeanor during the hearing and finds he was a straightforward, credible
witness. The Court thus holds he came forward with sufficient evidence to establish a
specific incident identifiable by time and place of occurrence as required by Tennessee
Code Annotated section 50-6-102(14)(A). The question is whether he came forward with
sufficient evidence to show he is likely to prove the incident is the primary cause of his
conditions and need for medical treatment. The Court finds that he did.

The medical proof addressing medical causation came from Dr. Cobb and Dr.
Chung. Dr. Cobb, the panel-selected treating physician, found Mr. Privett’s shoulder MRI
revealed degenerative findings and as a result concluded that Mr. Privett’s work injury
did not contribute more than 50% in causing his need for treatment. He further concluded
in response to Signal’s request that Mr. Privett?’s EMG/NCS, which revealed severe
carpal tunnel syndrome, was likely chronic; therefore, it was “not likely” that his injury
contributed more than 50% in causing his need for carpal tunnel surgery.

Dr. Chung disagreed. Upon reviewing Mr. Privett’s mechanism of injury,
treatment records, and diagnostic study results, Dr. Chung concluded, “causation is more
likely greater than 50% attributed by his work related event.” Specifically, as for the
shoulder, Dr. Chung concluded Mr. Privett’s fall caused his injury to his right shoulder
and objective pathology, which directly resulted in his right shoulder pain and functional
loss. Regarding the left arm, Dr. Chung concluded Mr. Privett’s injury caused his carpal
tunnel syndrome and clinical symptoms.

“When faced with conflicting medical testimony, the Court must use its discretion
in accepting one expert opinion over another and, in so doing, may consider which
opinion contains the more probable explanation.” Sanker v. Nacarato Trucks, Inc., 2016
TN Wrk. Comp. App. Bd. LEXIS 27, at *12 (July 6, 2016). Further, and of particular
importance here, Tennessee law has long held that medical proof is not to be “read and

5
evaluated in a vacuum” but, instead “must be considered in conjunction with the lay
testimony of the employee as to how the injury occurred and the employee’s subsequent
condition.” Thomas yv. Aetna Life and Cas. Co., 812 S.W.2d 278, 283 (Tenn. 1991).

The Court finds Dr. Chung offered the more probable explanation regarding
causation. While Dr. Chung may not have “couched his opinion in a rigid recitation of
the statutory definition of injury,” our Appeals Board has concluded that a physician need
not used particular words or phrases included in the statute to establish the requisite
medical proof to succeed at trial. “What is necessary, however, is sufficient proof from
which the trial court can conclude that the statutory requirements of an injury as defined
in 50-6-102(14) are satisfied.” Panzarella v. Amazon.com, Inc., 2017 TN Wrk. Comp.
App. Bd. LEXIS 30, at *14 (May 15, 2017). The Court finds Dr. Chung’s explanation fits
with Mr. Privett’s uncontroverted testimony that he did not have any treatment or
symptoms in his left wrist, right shoulder or arm before October 12, 2016, but after that
date suffered significant pain and symptoms for which he needed treatment.

The Court recognizes Dr. Cobb’s causation opinion is presumed correct subject to
rebuttal by a preponderance of the evidence. See Tenn. Code Ann. § 50-6-102(14)(E).
However, the Court finds Dr. Chung’s opinion rebuts Dr. Cobb’s opinion based upon the
above findings. Signal further argued Dr. Chung’s opinion was deficient because he did
not see Mr. Privett for an examination. The Court disagrees. The records indicated Dr.
Cobb formulated his causation opinion upon review of Mr. Privett’s MRI report and
EMG/NCS report. Similarly, Dr. Chung reached his causation opinion following his
review of Mr. Privett’s records and diagnostic findings. The Court finds no persuasive
evidence to suggest that Dr. Chung’s ability to review Mr. Privett’s records and formulate
a causation opinion was hindered by the fact that he did not personally examine him.

For these reasons, the Court holds Mr. Privett came forward with sufficient
evidence to establish he would likely prevail at a hearing on the merits that his work
injury contributed more than fifty percent in causing his need for medical treatment for
his right shoulder, arm, and left wrist.

Finally, to establish entitlement to temporary benefits, Mr. Privett must show he
(1) became disabled from working due to a compensable injury, (2) a causal connection
between that injury and his inability to work, and (3) the duration of the period of
disability. Jones v. Crencor Leasing and Sales, TN Wrk. Comp. App. Bd. LEXIS 48, at
*7 (Dec. 11, 2015). Mr. Privett acknowledged Dr. Cobb returned him to full duty in
December 2016, and no other physician has taken him off work since that time. Thus, the
Court holds he has not established these elements and denies his request for temporary
disability benefits at this time.
IT IS, THEREFORE, ORDERED as follows:

l.

Signal Point Systems shall provide Mr. Privett with reasonable and necessary
medical treatment under Tennessee Code Annotated section 50-6-204. Dr. Cobb
shall remain the authorized treating physician and he, or Mr. Privett, shall provide
future billing to Signal Point Systems.

The Court denies Mr. Privett’s request for temporary disability benefits at this
time.

This matter is set for a telephonic Status Hearing on December 21, 2017, at
10:00 a.m. Central Time. You must call toll-free at 855-543-5039 to
participate in the hearing. Failure to call may result in a determination of the
issues without your participation.

Yh
ENTERED this the 7 day of December, 2017.

Judge Amber E. Luttrell
Court of Workers’ Compensation Claims
APPENDIX

Stipulations of Fact:

oe VE

Mr. Privett’s date of injury was October 12, 2016.

Mr. Privett’s compensation rate is $693.47.

Dr. Cobb released Mr. Privett to full duty on December 27, 2016.

Signal Point Systems paid Mr. Privett temporary disability benefits from October
13, 2016 through January 4, 2017.

The parties stipulated Signal Point Systems overpaid TTD in the amount of
$891.60 representing nine days of benefits from December 27, 2016 through
January 4, 2017, and is entitled to an offset should the Court award additional
disability benefits.

Signal Point Systems provided Mr. Privett authorized treatment with Physicians’
Quality Care, Physicians’ Quality Care PT, Dr. Michael Cobb, Dr. Ronald
Bingham (EMG/NCS), and Dynamix Physical Therapy.

Exhibits:

1,

DAarpRwny

Medical Records (collective exhibit)

First Report of Work Injury

Panel of Physicians

Notice of Controversy

Notice of Change or Termination of Benefits
Wage Statement

Technical record:

as > Ps

Petition for Benefit Determination

Dispute Certification Notice

Request for Expedited Hearing

Order Denying Request for a Decision on the Record Expedited Hearing
Employee’s Pre-Hearing Brief

Employer’s Pre-Hearing Brief
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 7ih day
of December, 2017.

 

 

 

 

 

 

 

Name Via Email Service sent to:
David Hardee, Esq., x dhardee@hmdlaw1.com
Attorney for Employee kperry@hmdlaw!.com
Stephen P. Miller, Esq., xX smiller@mckuhn.com
Attorney for Employer mdoherty@mckuhn.com

 

Lj RAY hu
Periny Shrtim, Clerk of Court

Court of Workers’ Compensation Claims
WC.CourtClek@tn.gov